Citation Nr: 9908495	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-23 038 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for rhinitis.

3.  The propriety of the initial 10 rating assigned for the 
veteran's service-connected deviated nasal septum with 
history of fracture.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1981 to January 1984.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, granted the veteran's 
claim for service connection for a deviated nasal septum with 
history of fracture and assigned a 10 percent rating.  The RO 
denied his claim for service connection for rhinitis.  He 
perfected an appeal to the Board of Veterans' Appeals (Board) 
on the issue of whether he is entitled to a rating higher 
than 10 percent for his deviated nasal septum.

In his substantive appeal contesting the 10 percent rating 
assigned for his deviated nasal septum, the veteran also 
expressed disagreement with the RO's decision to deny service 
connection for rhinitis.  His statements in this latter 
regard are sufficient to meet the requirements for a valid 
Notice of Disagreement (NOD) to initiate an appeal concerning 
the rhinitis claim.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.201 (1998).  Therefore, this issue will be 
addressed in the REMAND following the ORDER portion of this 
DECISION.

The Board further notes that, in January 1997, and more 
recently in September 1997, the RO denied an additional claim 
for service connection for an acquired psychiatric disorder 
("nervous condition").  The veteran submitted a written 
statement in January 1998 expressing disagreement with the 
RO's decision to deny this claim, and that statement, just as 
his earlier statement concerning the rhinitis claim, 
satisfies the requirements for a valid NOD.  Id.  Thus, the 
psychiatric claim also will be addressed in the REMAND 
following the ORDER portion of this DECISION.




FINDING OF FACT

The veteran's deviated nasal septum results in nasal 
obstruction that adversely affects his ability to breath 
through his nose; however, the condition has not caused 
marked interference with his employment, or necessitated 
frequent periods of hospitalization, and has not otherwise 
has rendered impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for rating higher than 10 percent for the 
deviated nasal septum have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (1996 & 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim for a higher rating for his deviated nasal septum is 
"well grounded," meaning his claim is at least 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  The Board further notes that all evidence 
that is pertinent to this claim has been fully developed and 
VA's "duty to assist" satisfied.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities-which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  
In that case, the Court emphasized the distinction between 
a new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  In the former case, the Court held, the rule of 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."

In this case, the RO has issued a Statement of the Case (SOC) 
and a Supplemental Statement of the Case (SSOC) that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
ratings" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of an SOC on this issue.  
This is because the RO issued a rating decision in May 1996 
based on consideration of all of the evidence then of record 
and all applicable rating criteria at that time, which was 
discussed in a January 1997 SOC, and the RO subsequently 
issued an SSOC in September 1997, which reflects 
consideration under the applicable rating criteria of all of 
the additional evidence received since that time 
(which dates from 1994 to the present).  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of the additional evidence 
during the pendency of the appeal.  The Board considers this 
to be tantamount to a determination of whether "staged 
ratings" were appropriate; thus, the Board finds that a 
remand of the case for this purpose would not be productive, 
as it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.

The veteran's deviated nasal septum was caused by a fracture 
that he sustained to his nose during service in a trucking 
accident.  He believes the 10 percent rating the RO assigned 
for this condition, under Diagnostic Code 6502, is not 
commensurate with its severity.

On October 7, 1996, during the pendency of the veteran's 
appeal, the regulations governing the evaluation of diseases 
of the nose and throat, which include a deviated nasal 
septum, were amended.  However, the RO already has considered 
the claim under both the former and revised criteria and 
determined that a higher rating is not warranted under 
either.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the governing laws or regulations change after 
a claim has been filed, but before the appeal is decided, the 
version most favorable to the veteran must be applied, absent 
a contrary intent of Congress or the Secretary of VA).  The 
RO also furnished the veteran an SOC in January 1997, and an 
SSOC in September 1997, containing both the former and 
revised criteria, and an explanation for the decision, and 
gave him an opportunity to submit written or other argument 
in response.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, there is no prejudice to the veteran in the 
Board evaluating his disability under both the former and 
revised criteria, and applying the more favorable result.

According to the criteria that were in effect prior to 
October 7, 1996, a 10 percent rating was warranted for a 
deviated nasal septum if there was evidence of marked 
interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996).  This was the maximum rating 
that could be assigned under this Code.

On the other hand, under the revised criteria, , a 10 percent 
rating is warranted if there is evidence of 50-percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1998).  This continues to be the maximum rating that 
can be assigned under this Code.

When examined by VA for compensation purposes in November 
1995, and more recently in July 1997, the veteran complained 
of experiencing nasal congestion and difficulty breathing 
through his nose.  He also complained of occasionally 
experiencing frontal headaches and nosebleeds, and he said 
that, during times when he is very congested and blows his 
nose very hard, he experiences episodes of dizziness.  

On examination in November 1995, the examiner noted that the 
presence of enlarged ("hypertrophied") inferior turbinates, 
and that there was severe congestion and obstruction of the 
left nasal cavity by the inferior turbinates.  He also noted 
that the combination of the deviated nasal septum and the 
enlarged inferior turbinate resulted in persistent blockage 
of the left nasal passage.  The diagnoses were rule out nasal 
bone fracture, deviated nasal septum, bilateral hypertrophied 
inferior turbinates, and severe rhinitis.

On examination in July 1997, the examiner described the 
deviated nasal septum as involving a large vomer spur on the 
right side which partially obstructs the right nasal passage; 
he also noted that on the left side, the septum deviated to 
the left, especially posteriorly, where it obstructs the left 
nasal cavity.  The diagnosis was nasal obstruction secondary 
to a deviated nasal septum.

The Board finds that the above referenced medical evidence 
reveals that the veteran's deviated septum results in 
obstruction of both nasal cavities which causes difficulty in 
breathing.  Although the November 1995 medical report 
suggests that the left may be obstructed, in part, by 
rhinitis, even attributing all of the obstruction to the 
deviated septum results in a conclusion that the 10 percent 
currently assigned the disability is appropriate under either 
the former or revised criteria.  As such is the maximum 
evaluation assignable to the disability, however, the veteran 
can only receive a higher evaluation if the disability may be 
evaluated, alternatively, under another diagnostic code 
providing for a higher evaluation, or if the criteria for 
assignment of an extra-schedular evaluation are met.  Here, 
no higher disability evaluation may be assigned on either of 
these bases. 

As there is a specific diagnostic code to evaluate the 
veteran's disability, evaluation under any other diagnostic 
code, by analogy, does not appear appropriate.  See 38 C.F.R. 
§§  4.20, 4.27 (prescribing that when a particular disability 
for which the veteran is service-connected is not listed, it 
may be rated by analogy to a closely related disease in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous).  See 
also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Even if 
such evaluation were appropriate, however, the record 
presents no other symptoms attributable to the veteran's 
deviated septum which could be evaluated under any other 
diagnostic code.  While some congestion was noted on both 
examinations, on neither occasion did the examiner attribute 
such symptom to the deviated nasal septum.  While the 
veteran's rhinitis may well result in some congestion, as 
noted in the INTRODUCTION, above, that disability is the 
subject of a separate claim for service connection, which is 
being remanded to the RO, and is not deemed inextricably 
intertwined with the current claim.  See Hoyer v. Derwinski, 
1 Vet. App. 208, 210 (1991); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  As noted above, the veteran's rhinitis and 
deviated nasal septum have been diagnosed as two separate 
clinical entities.

There also is no basis to remand this matter for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  
The governing norm in cases involving extra-schedular 
consideration is whether the schedular criteria are 
inadequate to evaluate the veteran's disability at issue.  
In this regard, the Board notes that there has been no 
showing that his deviated nasal septum condition has caused 
marked interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that condition has 
otherwise rendered impractical the application of the regular 
schedular standards.  The veteran was discharged from the 
military in 1984, and he has not requested or received 
treatment from a doctor for his deviated nasal septum at any 
time during the years since service, much less been 
hospitalized.  The treatment he received in the VA outpatient 
clinic in February 1997, which he cites as one of the primary 
bases for a higher rating for his deviated nasal septum, was 
actually for symptoms referable to his rhinitis, which, 
again, concerns an altogether separate claim.  Also, he 
indicated during the November 1995 and February 1997 VA 
examinations that he has treated the symptoms referable to 
his deviated nasal septum, not under the care of a doctor, 
but rather, by way of "over-the-counter" medication, and he 
expressly denied experiencing any nasal or sinus infections 
that necessitated treatment via antibiotics.  Of the 
remaining treatment he has received since service, which has 
been rather extensive, all of it has been for totally 
unrelated conditions that have absolutely no relevance to or 
bearing upon his current appeal, and he did not make any 
mention in the course of receiving treatment for those 
conditions of symptoms referable to his deviated nasal 
septum.  Thus, there is no objective evidence of the factors 
warranting consideration of an extra-schedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the Board concludes that, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and a rating higher 
than 10 percent for the deviated nasal septum is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 10 percent for the 
deviated nasal septum with history of fracture is denied.


REMAND

Since the veteran's March 1997 substantive appeal concerning 
the rating for his deviated nasal septum also constitutes an 
NOD concerning his claim for service connection for rhinitis, 
and since, for the same reasons, his January 1998 statement 
constitutes an NOD concerning his claim for an acquired 
psychiatric disorder, the RO must provide him an SOC 
concerning the rhinitis and psychiatric claims and give him 
an opportunity to "perfect" a timely appeal on these 
issues.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203; see also Manlincon v. West, No. 97-1467 (U.S. 
Vet. App. Mar. 12, 1999).

Accordingly, these claims are REMANDED to the RO for the 
following action:

1.  The RO must issue the veteran an 
appropriate SOC concerning his claims for 
service connection for rhinitis and an 
acquired psychiatric disorder and give 
him an opportunity to submit additional 
evidence and/or argument in response and 
to "perfect" a timely appeal concerning 
these claims.

2.  If the claims continue to be denied, 
and the veteran perfects a timely appeal 
concerning these issues, they should be 
returned to the Board for appellate 
consideration.

The purpose of this REMAND concerning these claims is to 
preserve the veteran's right to due process of law.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  See Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


